Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 5-7, 9-10, and 13 are pending in this application. Claims 9-10 are withdrawn. Claims 5-7 and 13 are examined herein.

Response to Affidavit
3.	The Affidavit under 37 CFR 1.132 filed 5/14/21 is sufficient to overcome the rejection of claim 13 based upon 35 U.S.C. 112, first paragraph as lacking an adequate written description. Specifically, paragraph 9 of the Affidavit demonstrates a reduction to practice of the presently claimed structure “a fiber optic cable defining a cavity, wherein the fiber optic cable is configured to produce a first birefringent pattern when pressure is applied within the cavity defined by the fiber optic cable, a plurality of cores positioned within the cavity of the fiber optic cable, a neutron sensitive material positioned within the plurality of cores, wherein the neutron sensitive material is configured to absorb a neutron emitted from the reactor vessel as it passes through the cavity of the fiber optic cable.”
4.	However, the Affidavit and the amended claim language raise new issues under 35 U.S.C. 112, first paragraph. These issues are addressed in detail below. 

Response to Arguments
5.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 112(b) are persuasive in view of the amended claim language. 

7.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 are directed to the amended claim language and are therefore addressed in the rejections below. With respect to the “critical functional features of the claim” that Applicant alleges “the Office Action is ignoring,” the Examiner disagrees that the functional limitations of the claims have been ignored in prior art rejections. Rather, it is the Examiner’s position that the recited functional limitations are directed to physical properties of the structures of the prior art. Every attempt has been made to fully and clearly describe the rejections of functional limitation in the prior art rejections below. The examiner respectfully disagrees with Applicant’s arguments regarding the prior art Nelson’s alleged teaching away. However, because Nelson was cited to establish that it was known at the time the invention to use LiNbO3 as a neutron-sensitive material in a neutron detector and there are a number of other references that also establish this fact (see attached PTO-892), a new reference has been applied in place of Nelson. 
 

Subject Matter Summary
8.	The claims are directed to “a device configured to detect a presence of neutrons” The specification describes the invention as “a device to measure neutron fluence in a pre-selected location in a nuclear power plant.” 
9.	The claimed device was not illustrated in the disclosure as filed. However, drawings were furnished on 10/05/17, illustrating a fiber optic cable having two cores contained within a hollow cavity. The fiber optic cable comprising the neutron-sensitive material lithium (6Li), which undergoes a nuclear reaction with neutrons to produce an tritium nucleus, and an alpha particle, which is the nucleus of the gas helium. The disclosure theorizes that, as the lithium reacts with neutrons to produce helium, the pressure in the fiber optic cable cavity will increase, thereby causing a change in the optical transmission properties of the birefringent optical cable. 
10.	The disclosure as filed included Figs. 1A and B, which were described as showing “an expected optical birefringence pattern of a fiber optic cable…at atmospheric pressure prior to installation of the cable near a reactor vessel, in accordance with the certain embodiments of the invention” and “an expected optical birefringence patter of the fiber optic cable…following exposure to neutrons near a reactor vessel during an operating cycle of a nuclear power plant.” However, Figs. 1A and B are reproductions of the experimental results described in the non-patent literature cited on the IDS dated 03/14/13. 
11.	There is no objective evidence in the application file that Applicants have tested the claimed device and observed a birefringence pattern related to a pressure increase in the fiber optic cable cavity due to neutron exposure. 
12.	The disclosure as filed also includes Fig. 2, described as “a plot of gas pressure versus fractional percentage of reacted lithium, in accordance with certain embodiments of the invention.” However, this plot is a theoretical representation based on the ideal gas law, PV=nRT (where P is pressure, V is 
13.	The disclosure does not include any description of measuring the optical properties of the fiber optic cable comprising neutron-sensitive material and correlating those measurements to a pressure increase due to neutron flux exposure. 

Specification
14.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification contains a description that is not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
15.	Paragraphs [0012-3] and [0020] contain inexact language. These paragraphs describe Figs. 1A and B, which are reproduction of experimental results from the prior art (see the 1996 NPL by Bock listed on the IDS dated 03/14/13, Fig. 3). The prior art publication exposed a fiber optic cable to external hydrostatic pressure and measured a change in birefringence pattern in the fiber optic cable due to the hydrostatic pressure. Paragraphs [0012-3] and [0020] erroneously describe Figs. 1A and B as experimental results associated with the present invention and mischaracterize the prior art experimental results as demonstrating a change in birefringence due to exposure of the present invention to neutrons. 

Claim Rejections - 35 USC § 112
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 13 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
18.	Claim 13 is directed to (with added emphasis) a device “configured to detect a presence of neutrons” comprising “a fiber optic cable defining a cavity, wherein the fiber optic cable is configured to produce a first birefringent pattern when pressure is applied within the cavity defined by the fiber optic cable; a plurality of cores positioned within the cavity of the fiber optic cable, a neutron sensitive material positioned within the plurality of cores, wherein the neutron sensitive material is configured to absorb a neutron emitted from the reactor vessel as it passes through the cavity of the fiber optic cable; wherein, upon absorbing the neutron, the neutron sensitive material is configured to produce a gas within the cavity of the fiber optic cable, wherein the gas increases the pressure within the cavity of the fiber optic cable to apply stress to the fiber optic cable, wherein the fiber optic cable is configured to produce a second birefringent pattern that is different than the first birefringent pattern, and wherein the difference between the first and second birefringent pattern is indicative of the presence of neutrons in the cavity of the fiber optic cable.
19.	The present specification is insufficient to enable a skilled artisan to make and use the claimed invention. This conclusion is based on the theoretical—rather than practical—nature of the disclosure as well as the omission of critical information necessary for one to practice the claimed invention from the description.
The disclosure provides a discussion of the predicted functionality of the present invention. It is merely theorized that the claimed device will exhibit an observable change in birefringence pattern after exposure to neutrons due to the nuclear reaction of the neutrons with the 6Li nucleus in the fiber optic cores and the accumulation of gaseous byproducts of this reaction. There is no objective evidence in the file that the present invention actually produces an observed birefringence pattern change after exposure to neutrons. 
The specification provides no explanation of how one would measure pressure with the claimed device, rendering the information provided in Fig. 2 useless. If one were able to correlate a specific observed birefringence pattern with a pressure exerted by the gaseous nuclear reaction byproducts, one could utilize Fig. 2 to determine the number of neutrons that reacted with the device. The specification states “[a] change in the internal pressure in the cable can be readily and accurately used to determine the number of neutrons interacting with the neutron sensitive material,” ([0021]) yet provides no basis by which one can determine the internal pressure in the cable. 
The disclosure is devoid of information necessary to make and use the claimed invention. There is no depiction of a complete device nor any information on the specific characteristics (e.g., dimensions or chemical content of the fiber optic cable). There is no disclosure of the ancillary equipment necessary to observe the birefringence patterns exhibited by the claimed device. There is no indication, in fact, that Applicants 
20.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation. 
21.	The nature of the invention and the state of the prior art indicate that the disclosure is incomplete. To the examiner’s knowledge (based on the art cited in the present application file), there is no known device that operates by the same theoretical mechanism as the present invention. Accordingly, there is no technological baseline knowledge in the art that can be used to fill in gaps in the present disclosure. Notably, the specification omits a discussion of the state of the prior art and references cited by Applicant throughout prosecution are not directed to devices that operate by the same purported mechanism as the present invention. 
22.	Because there is no body of art that provides a technological underpinning for the present invention, there is also no predictability in the art, and a skilled artisan would be unable to readily anticipate the effect of a change within the subject matter to which that claimed invention pertains. 
23.	The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
24.	The amount of direction provided by the inventor is inadequate to enable a skilled artisan to make and use the claimed invention. As discussed above, the prior art is devoid of devices that operate by the same mechanism as the present invention and there is no predictability in the art. Therefore, the present disclosure must include all necessary information to make and use the present device. The following is a list of exemplary critical information that is not present in the disclosure:
What content of 6Li is required for the cores? This information is necessary to use the invention because it determines the detection sensitivity of the device. For example, if one were to construct the claimed device with a 1% 6Li loading and use it to detect neutrons but not observe a birefringence pattern change, it may be because no neutrons were detected, but it could also be because a 10% 6Li loading level is necessary. 
Similarly, the dimensions of the device are necessary for its construction and use because these factors also determine the device’s detection sensitivity. Without knowing such information one would be unable to determine if the absence of a birefringence pattern change is due to an absence of neutrons or the device being incapable of detecting sufficient neutron flux to produce a change. For example, if the volume of the cavity of the fiber optic cable were too large, the pressure increase due to 6Li may be too small to produce a birefringence change. In this scenario, one would be able to determine whether the absence of a birefringence change was indeed indicative of an absence of neutrons.   
The ancillary equipment connected to the fiber optic cable that enable the observation of birefringence patterns is necessary to use the claimed invention. Without such equipment, one cannot make a comparison of birefringence patterns to enable determination of a presence of neutrons.
Exemplary before and after birefringence patterns are necessary to illustrate the mechanism by which the device operates, which would allow a skilled artisan to recreate it. 
Means to correlate an observed birefringence pattern with the pressure in the cavity of the fiber optic cable. Without such information, the relationship disclosed in Fig. 3 is useless. 
The absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. The present disclosure describes a prophetic example based on predicted results rather than work actually conducted or results actually achieved. 
Accordingly, a skilled artisan would be required to conduct an unreasonable amount of experimentation to make and use the present invention. The disclosure provides only a theoretical basis for the invention and omits all practical information necessary for its construction and use. At a minimum, experimentation would be required to determine what 6Li loading and device dimensions would be required to achieve an acceptable detection sensitivity. Then, one would need to determine the ancillary equipment necessary for recording birefringence changes and evaluate how to integrate it with the 
25.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
27.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
28.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

29.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
31.	Claims 13 and 5-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCollum, et al., US Patent 5,298,756 in view of Losee et al., US Patent 7,372,009, in further view of Jamison et al., US Publication 2007/00237476.
32.	Regarding the structural limitations of independent claim 13:
	McCollum discloses a device (See Fig. 1), wherein the device comprises: a fiber optic cable (16) comprising a cavity (see Fig. 1; the space within tube 16); a plurality of cores (“glass scintillation fibers 14”) positioned within the cavity of the fiber optic cable, a neutron sensitive material positioned within the plurality of cores (column 2, line 37 “6Li-loaded”). 
33.	Regarding the functional limitations of independent claim 13:
	The device of McCollum is configured to detect a presence of neutrons within an environment (column 1, lines 11-18)
McCollum’s device can be positioned in a pre-determined location outside of a reactor vessel and inside of a containment building of a nuclear power plant (the device’s size, being smaller than a nuclear reactor containment building, makes it capable of such placement).

wherein the neutron sensitive material is configured to absorb a neutron emitted from the reactor vessel as it passes through the cavity of the fiber optic cable (the 6Li nucleus possesses this physical property; see column 6, lines 6-7); 
wherein, upon absorbing the neutron, the neutron sensitive material is configured to produce a gas within the cavity of the fiber optic cable (column 6, lines 7-8; the 6Li nucleus reacts with a neutron to form the gaseous elements  hydrogen and helium {referred to as “triton” and “alpha particle” by McCollum}), 
wherein the gas increases the pressure within the cavity of the fiber optic cable to apply stress to the fiber optic cable (see Fig. 1; the structural arrangement of the 6Li-loaded fibers in the cavity provides this effect; the tritons and alpha particles produced in the 6Li-loaded fibers will be captured by tube 16 as the gaseous elements emanate from the fibers 14).
34.	Further regarding independent claim 13:
	McCollum is silent as to birefringence in its device and to the particular chemical identity of the 6Li compound in its fiber optic cable. Losee, however, establishes that lithium niobate (LiNbO3) is suitable for use as a neutron-sensitive material in a neutron detector1 (see at least column 2, lines 36-41). Moreover, Jamison establishes that lithium niobate is suitable for use in fiber optic detector devices (see at least [0035]). Accordingly, because the prior art establishes the suitability of lithium niobate for use in both neutron detectors and fiber optic-based detectors, a skilled artisan would have found its selection obvious for implementation in the neutron detector of McCollum. MPEP 2144.07 (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."). Lithium niobate possesses the physical 2 and Jamison recognizes that lithium niobate is especially useful in fiber optic detectors because it exhibits stress-induced birefringence ([0017]). Therefore, a skilled artisan would have found it obvious to apply the teaching of lithium niobate as suitable for use in a neutron detector and in a fiber optic detector to McCollum and utilize this lithium compound as the 6Li material of the scintillation fibers. 
35.	Regarding the remaining functional limitations of independent claim 13: 
	McCollum as modified by the teachings of Losee and Jamison to include 6LiNbO3 in its fiber optic cable provides the following effects:
	wherein the fiber optic cable is configured to produce a first birefringent pattern when pressure is applied within the cavity defined by the fiber optic cable (the 6LiNbO3 of McCollum as modified possesses the physical property of birefringence {evidentiary basis provided above}, so it necessarily “is configured” to provide such an effect);
	wherein the fiber optic cable is configured to produce a second birefringent pattern that is different than the first birefringent pattern (the 6LiNbO3 of McCollum as modified possesses the physical property of stress-induced birefringence {evidentiary basis provided above}, so a change in pressure in the cavity of the device will necessarily provide such an effect), and 
wherein the difference between the first and second birefringent pattern is indicative of the presence of neutrons in the cavity of the fiber optic cable (as explained above, the structural arrangement of the fibers 14 of McCollum within the tube 16, will produce gas in the cavity, which will increase the pressure, which will change the birefringence pattern of the 6LiNbO3 in the fibers of McCollum as modified, so the modified device will necessarily provide such an effect).
36.	Regarding claims 5-7, the modification of McCollum as taught by Nelson renders the parent claim obvious. McCollum as modified as taught by Losee and Jamison further discloses a device wherein 6Li is stable3), wherein the neutron sensitive material is lithium-6 (column 2, line 37) and wherein the gas comprises one or more hydrogen atoms and one or more helium atoms (column 6, lines 6-8; a “triton” is a hydrogen atom and an “alpha particle” is a helium nucleus).

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
38.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
39.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
40.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Losee is but one of many references establishing this fact. See the patent literature cited on the attached PTO-892 for additional references. 
        2 https://en.wikipedia.org/wiki/Lithium_niobate and the NPL documents cited on the attached PTO-892
        3 https://en.wikipedia.org/wiki/Isotopes_of_lithium